EXHIBIT 10.1
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY, AND NON-
COMPETITION AGREEMENT
THIS AGREEMENT dated and effective as of the 2nd day of April, 2010 by and
between Interphase Corporation, a Texas corporation (the “Company”) and Harold
Keith Seawright (“Executive).” The Company’s principal place of business is
located at 2901 North Dallas Parkway, Suite 200, Plano, TX 75093.
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:
The Company delivers solutions for network connectivity, interworking, packet
processing, LTE, and security for key applications for the Communications,
Aerospace/Defense, and Enterprise markets. Executive desires to be employed by
the Company. The Company desires to employ Executive under the terms and
conditions of this Agreement.
This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.  
Duties. Executive shall devote Executive’s best efforts to the business of the
Company. Executive shall perform such duties and responsibilities customary to
the position of Vice President of Business Development, Aerospace-Defense
including those described on Exhibit A to this Agreement. Executive shall also
perform those duties assigned by the Company from time to time.
  2.  
Terms. The “initial term” of employment under this Agreement shall terminate six
(6) months after the date of this Agreement. The initial term of this Agreement
shall automatically renew for successive six (6) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for Cause (as described in Paragraph
3(c) of this Agreement.
  3.  
Terminable For Cause or on Account of Death or Disability. This Agreement may be
terminated by the Company prior to the expiration of the initial term or any
successor term as follows:

 

 



--------------------------------------------------------------------------------



 



  (a)  
Due to the death of Executive;
    (b)  
Due to a physical or mental disability which prevents Executive from performing
the essential functions of his full duties for a period of ninety
(90) consecutive days during the term of this Agreement, as determined in good
faith by a physician reasonably acceptable to the Company; or,
    (c)  
For Cause, which is (i) fraud, misappropriation, embezzlement, dishonesty, or
other act of material misconduct against the Company or any affiliate of the
Company; (ii) failure to perform specific and lawful directives of Executive’s
superiors; (iii) violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; (iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) violation of the provisions of Paragraphs 8, 9, 10, 11, 13, or 16; or,
(vi) substantial failure to perform the duties and responsibilities of Executive
under this Agreement.

   
In the event of termination under this Paragraph 3, Executive shall be entitled
only to Executive’s base salary earned through the date of termination paid in
accordance with the Company’s normal payroll practices. No accrued but unpaid
bonuses or commissions shall be due to Executive.
  4.  
Termination Without Cause or Nonrenewal.

  (a)  
In the event (i) the Company gives Executive thirty (30) days written notice of
its intention not renew a term of this Agreement pursuant to the provisions of
Paragraph 2 and at the time the term of this Agreement expires as a result of
such notice, Executive is willing and able to execute a new agreement containing
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company substantially similar to the
services provided at the time the term expires, or (ii) Executive is terminated
during a term of this Agreement without Cause, the Executive shall receive:
(A) the balance of base salary due under this Agreement for the balance of its
term on the regular pay dates of the Company (the “Remaining Term Payments”) and
thereafter, (B) subject to the Executive’s execution of a general release of
claims and covenant not to sue in a form acceptable to the Company (the
“Release”), severance pay based on Executive’s monthly base salary at the time
of termination in an amount equal to (x) three (3) months of such monthly base
salary if Executive’s termination of employment with the Company occurs during
the first year of his employment under this Agreement or (y) six (6) months of
such monthly base salary if Executive’s termination of employment with the
Company occurs after the first anniversary of Executive’s employment
commencement date with the Company under this Agreement, payable, in each case,
in bi-weekly installments in accordance with the Company’s normal payroll
practices (the “Severance Payments”). In addition, if Executive is eligible for
Severance Payments and has executed a Release, and in connection with
Executive’s termination of employment Executive is eligible for and timely
elects to continue Executive’s

 

Page 2



--------------------------------------------------------------------------------



 



     
coverage under the Company’s group health plan pursuant to Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) and Section 601 et.seq.
of the Employee Retirement Income Security Act of 1974, as amended (“COBRA
Coverage”), the Company will pay the premium cost for individual COBRA Coverage
for Executive for the period during which Executive is receiving Remaining Term
Payments and Severance Payments or such shorter period during which Executive
continues to be eligible for COBRA Coverage.
    (b)  
The Company shall begin payment of the Severance Payments on the first regularly
scheduled payroll date of the Company occurring after completion of the
Remaining Term Payments, if any; provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the Severance Payments would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of Severance
Payments shall commence on the first regularly scheduled payroll date of the
Company following the later of (i) sixty (60) days following Executive’s date of
termination or (ii) completion of the Remaining Term Payments; provided
Executive has executed and delivered the Release to the Company prior to such
date (and not revoked the Release during the applicable revocation period). The
form of the Release will be provided to the Executive not later than five
(5) days following Executive’s date of termination.
    (c)  
No accrued but unpaid bonuses or commissions shall be due to Executive under
this Paragraph 4. No other severance payment or benefits shall be due Executive
other than those provided for under this Agreement. Notwithstanding anything
stated herein to the contrary, in the event Executive becomes employed during
the period in which the Executive is eligible to receive post-employment
payments under this Paragraph 4, Executive shall notify the Company of such
employment within ten (10) days following the employment commencement date and
any amounts received by Executive in the form of compensation, salary, or other
payments as a result of such employment shall reduce any remaining Severance
Payments or other amounts or liability owed by the Company to the Executive
under this Paragraph 4.

5.  
Compensation. Employer shall pay and provide benefits to Executive according to
the provisions of Executive’s compensation plan described in the attached
Exhibit B. Executive’s compensation plan shall be reviewed on a periodic basis.
The Company reserves the right, and Executive hereby authorizes Company, to make
deductions from Executive’s pay or bonuses to satisfy any outstanding
obligations of Executive to the Company. The Company may offset against the
final payment of wages or bonuses owed to Executive any amounts due the Company
from Executive; provided, however, no such offset shall be made against any
amount in excess of $5,000 that would be considered “non-qualified deferred
compensation” under Section 409A of the Code.

 

Page 3



--------------------------------------------------------------------------------



 



6.  
Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A — C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of
Sections 20 and 21 hereof.
  7.  
Executive Representation/Warranty. Executive represents that Executive is not a
party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.
  8.  
Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.
  9.  
Company Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

Confidential Information and Non-Competition

10.  
In exchange for the mutual promises and obligations contained in this Agreement,
and contemporaneous with its execution or soon thereafter, Employer promises to
deliver to Executive or permit Executive to acquire, be exposed to, and/or have
access to material, data, and information of the Company and/or its customers or
clients that is confidential, proprietary and/or a trade secret (“Confidential
Information”). At all times, both during and after the termination of
employment, the Executive shall keep and retain in confidence and shall not
disclose, except as required in the course of the Executive’s employment with
the Company, to any person, firm or corporation, or use for the Executive’s own
purposes, any Confidential Information. For the purposes of this Paragraph, such
information shall include, but is not limited to:

 

Page 4



--------------------------------------------------------------------------------



 



11.  
The Company’s standard operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;
  12.  
All confidential information obtained from third parties and customers
concerning their products, business, or equipment specifications;
  13.  
Confidential business information of the Company, including, but not limited to,
marketing and business plans, strategies, projections, business opportunities,
client identities or lists, sales and cost information, internal financial
statements or reports, profit, loss, or margin information, customer price
information; and,
  14.  
Other information designated by the Company or deemed by law to be confidential
information.
  15.  
Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  (a)  
Become associated or affiliated with, employed by, or financially interested in
any business operation which competes in the business currently engaged in by
Company. (The phrase “business currently engaged in by the Company” includes,
but is not limited to, the type of activities in which the Company was engaged
during Executive’s tenure, such as designs and delivers high performance
connectivity adapters for computer and telecommunication networks.)
    (b)  
Solicit or attempt to solicit the business or patronage of any person, firm,
corporation, partnership, association, department of government or other entity
with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,
    (c)  
In any way solicit or attempt to solicit the business or patronage of any
Customers.
    (d)  
The parties intend the above restrictions on competition to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.

 

Page 5



--------------------------------------------------------------------------------



 



16.  
Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  (a)  
The geographic territory identified on the attached Exhibit C;
    (b)  
The cities containing a facility or operation owned or managed by the Company;
and,
    (c)  
A fifty (50) mile radius outside the boundary limits of each such city.

   
The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.
  17.  
Non-Solicitation of Employees. During employment and for a period of twelve
(12) months after termination, Executive agrees not to hire, employ, solicit,
divert, recruit, or attempt to induce, directly or indirectly, any existing or
future employee of the Company to leave their position with the Company or to
become associated with a competing business.

Remedies for Breach

18.  
Company’s Right to Obtain an Injunction. Executive acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 10, 11,
12, or 13 of this Agreement other than be securing an injunction (a court order
prohibiting the Executive from violating the Agreement). Accordingly, the
Executive agrees that the Company is entitled to enforce this Agreement by
obtaining a temporary, preliminary, and permanent injunction and any other
appropriate equitable relief. Executive acknowledges that the Company’s recovery
of damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
Paragraph 15.
  19.  
Arbitration. Executive and the Company agree that any unresolved dispute or
controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

 

Page 6



--------------------------------------------------------------------------------



 



Inventions and Discoveries

20.  
Discoveries, Inventions, & Copyrights. Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.
Notwithstanding anything contained herein to the contrary, nothing in this
Paragraph 16 is intended to divest, transfer, abrogate or otherwise relinquish
any right, title, or interest of Executive in any patent related to image
processing for video conferencing that shall be filed with the U.S. Patent and
Trademark Office by Executive during the six month period following the
Effective Date of this Agreement and which is unrelated to business of the
Company and does not result from any work performed by Executive for the
Company.

General Provisions

21.  
Condition to Seeking Subsequent Employment. Executive agrees to show a copy of
this Agreement to any Competitor with whom Executive interviews during the
Executive’s employment with the Company or with whom the Executive interviews
within twelve (12) months following the effective date of the termination of the
Executive’s employment with the Company.
  22.  
Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.
  23.  
Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.

 

Page 7



--------------------------------------------------------------------------------



 



24.  
Additional Termination Provisions.

  (a)  
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to the Severance Payments or any other amounts payable
to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), in no event shall a termination of employment be
considered to have occurred under this Agreement unless such termination
constitutes Executive’s “separation from service” with the Company as such term
is defined in Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto (“Separation from Service”).
    (b)  
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the contrary, to the maximum extent permitted by applicable law, the Remaining
Term Payments and the Severance Payments payable to Executive pursuant to
Paragraph 4 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of the Code, and if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Paragraph 20(b) shall be
paid in a lump sum to Executive. The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).

25.  
Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the

 

Page 8



--------------------------------------------------------------------------------



 



   
Company be required to provide a tax gross-up payment to Executive or otherwise
reimburse Executive with respect to Section 409A Penalties. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment and shall not collectively be treated as a single payment.
Executive acknowledges and understands that neither the Company nor any employee
or agent of the Company has provided Executive any tax advice regarding this
Agreement or amounts payable under this Agreement and that the Company has urged
Executive to seek advice from Executive’s own tax advisor regarding the tax
consequences of this Agreement to Executive.
  26.  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries, affiliates, successors, and assigns.
  27.  
Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.
  28.  
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.
  29.  
Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this Paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.
  30.  
Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter. This
Agreement may be amended at any time by the mutual consent of the parties
hereto, with any such amendment to be invalid unless in writing, signed by the
Company and Executive; provided that any such amendment shall be consistent with
the provisions of Paragraphs 20 and 21 hereof.
  31.  
Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of Paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

 

Page 9



--------------------------------------------------------------------------------



 



            Interphase Corporation
      By:   /s/ Gregory B. Kalush       Gregory B. Kalush       Its: President
and Chief Executive Officer        Executive
      /s/ H. Keith Seawright     Harold Keith Seawright           

 

Page 10



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [c98949c9894901.gif]
Job Description
Job Title: Vice President of Business Development, Aerospace/Defense
Department: Aerospace — Defense Business Line

     
Reports To: President & CEO
  FLSA Status: Exempt
 
   
Prepared By: G. Kalush / HR
  Prepared Date: October 2, 2009
 
   
Approved By: D. Shute/G. Kalush
  Approved Date: 10/13/2009

SUMMARY Responsible for leading and developing the processes, policies, product
and services/programs, and strategies necessary for Interphase’s market entry
and revenue growth in the Mil/Aero market segment.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.
Provide a specific plan within 45 days of hire on how Interphase can position
itself and penetrate the Mil/Aero market with current or new products.
Provide the Company with comprehensive insight into the Mil/Aero market and
guide it’s entry in to the Mil/Aero market segment. This includes identifying
who the decision makers are, how decisions are made, what projects are going on
that we could participate in, what products and services are needed and in what
timeframe, etc. Understand the company’s current products and services and find
opportunities to:
Sell those products/services to customers in the Mil/Aero space;
Recommend and implement changes to existing products/services that will make
them suitable to the Mil/Aero space; and/or
Define new products that the company can build to address the needs of this
market.
Establish and maintain key relationships with key business associates in this
segment, including various procurement organizations within the different
branches of the military, prime contractors that supply to these branches and
valued added business partners to Mil/Aero customers. Also recommend potential
M&A targets as necessary to address key opportunities that Interphase does not
have an organic solution readily available for.

 

 



--------------------------------------------------------------------------------



 



Design and implement marketing, sales and business development programs, tools,
and promotional materials, to support our entry into and growth within the
Mil/Aero market. This investigation will include the definition of new products,
new applications and specific lucrative market sub-segments that Interphase
should pursue.
Will confer with CEO to establish objectives, review achievements and discuss
required changes in programs, processes, strategies to achieve the goals set for
this business unit.
SUPERVISORY RESPONSIBILITIES Initially, this position will be a department of
one utilizing the current infrastructure. As the company refines it’ market
entry plans, and establishes concrete objectives, the investment in this unit
will be in alignment with agreed upon plan objectives, with increasing
investment as revenue increases from Mil/Aero initiatives.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
Must be very knowledgeable of the Electronics segment of the Mil/Aero market
segment, specifically:

•  
How it operates
  •  
What programs are getting funded
  •  
Where opportunities would exist for Interphase, and what potential partners
Interphase could work with to quickly gain traction
  •  
What are the contract / procurement processes must be developed to participate
in this market segment

Demonstrated working knowledge, technical experience and conversational skills
related to the type of products and technologies needed in Mil/Aero. In
addition, new products to explore include Mil/Aero specific form factors, and
unique military/aerospace requirements needed to be successful in this market.
This position must understand how products/solutions must be modified in order
to offer to successful in addressing Mil/Aero customers.
Must come to the Company with a solid rolodex of potential customers within the
electronic segment of the Mil/Aero industry that can be leveraged for quick
access to decision makers, potential value added partners, and key channels
necessary to quickly accelerate new business from the Mil/Aero market segment.

 

 



--------------------------------------------------------------------------------



 



Must be passionate about the role of creating a new business to penetrate this
market segment and confident about creating the capability for winning
significant business in the industry Mil/Aero market.
The Company is looking for a strong, assertive, hands-on leader, able to balance
the strategic and tactical priorities of a start-up business unit.
Must possess strong presentation skills and written communication abilities
Must have the ability to build close relationships with other Company managers,
work well in teams, and be trustworthy/ethical, and credible.
EDUCATION and/or EXPERIENCE
MBA or BSEE and solid technical experience in Engineering / Sales / Marketing /
Business Development.
5-10 years firsthand experience in selling and delivering products to the
Electronics area of the Government and Military.
OTHER SKILLS AND ABILITIES:
Knowledgeable in business and financial practices related to budgeting and
product pricing. Must have excellent interpersonal skills (written and verbal
communication), strong leadership skills, and the ability to inspire and
motivate others to perform well, and meet company objectives. Strong negotiation
and conflict resolution skills are necessary. Ability to effectively create and
present sophisticated presentations. Will be required to participate in relevant
industry forums and/or associations on behalf of the company. Must have the
ability to deal with major customers to understand their needs and communicate
them across the organization to various departments. Must have knowledge of
market and emerging technologies. Must have analytical skills, creative thinking
skills, skills in tactfully addressing various tasks, and have the ability to
regularly work under pressure or in a deadline-oriented environment.
LANGUAGE SKILLS:
Ability to read, analyze, and interpret common business documents, financial
reports, and legal documents. Must have the ability to quickly and effectively
respond to common inquiries or complaints from customers. Must have the ability
to effectively present information to top management, customers, and internal
staff.
MATHEMATICAL SKILLS:
Ability to work with mathematical concepts. Ability to apply concepts such as
fractions, percentages, ratios, and proportions to practical situations.

 

 



--------------------------------------------------------------------------------



 



REASONING ABILITY:
Excellent ability to define problems, collect data, establish facts, and draw
valid conclusions. Ability to interpret an extensive variety of technical
instructions in mathematical or diagram form and deal with several abstract and
concrete variables
PHYSICAL DEMANDS:
The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.
While performing the duties of this job, the employee is regularly required to
talk or hear. The employee frequently is required to walk; sit; use hands to
finger, handle, or feel; and reach with hands and arms. The employee is
occasionally required to stand. The employee must occasionally lift and/or move
up to 25 pounds. Specific vision abilities required by this job include close
vision, and ability to adjust focus.
WORK ENVIRONMENT The work environment characteristics described here are
representative of those an employee encounters while performing the essential
functions of this job. Reasonable accommodations may be made to enable
individuals with disabilities to perform the essential functions.
This position does require regular and possibly significant travel, both
national and international. Employee must possess, or be qualified to obtain, a
valid passport.
Initials                     
                    
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $6,915.38 per pay period ($179,800/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Annual Bonus. During the term of this Agreement, Executive shall be eligible for
an annual bonus under the Company’s Executive Bonus Plan, as determined by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) in its sole discretion (collectively, “Annual Bonus”). It is
generally anticipated that Executive’s Annual Bonus target will be an amount not
less than $50,000. The opportunity to earn an Annual Bonus and the actual amount
of the Annual Bonus will be determined in accordance with criteria (“Bonus
Criteria”) established by the Compensation Committee and based on Executive’s
achievement of specific, pre-defined business line and corporate objectives as
determined by the Compensation Committee. Bonus targets are subject to change
annually. Executive must continue to be employed by the Company through the
payment date of any such Annual Bonus as a condition to receiving the bonus.
Equity. The Company shall, according to the Company’s Long-Term Stock Incentive
Plan and with the approval of the CEO and the Compensation Committee, grant to
Executive 22,500 stock options of the Company. Executive’s right, title, and
interest to any stock options conferred under the Employment Agreement shall be
controlled and governed by terms and conditions of the Company’s Long-Term Stock
Incentive Plan. The per share price will be determined as of the close of NASDAQ
trading on Executive’s first day of employment. Executive shall be eligible to
participate in equity awards as determined by the Compensation Committee under
the Company’s Long-Term Stock Incentive Plan or other equity award plan
maintained by the Company during the term of this agreement.
Sign-On Bonus — $15,000 which shall be reimbursable if executive does not
complete 1 year of employment with the Company.
Executive Benefit Plans. Based on the plans maintained by the Company from time
to time during the term of this Agreement for its similarly situated executives,
and subject to change at any time, the Executive will be provided with a
comprehensive and competitive benefits package including medical, dental,
vision, life, AD&D, STD, and LTD. Executive shall be eligible to participate in
such benefit plans, according to the terms and conditions of those plans.
Executive will pay same amount as all other similarly situated executive
employees for health premiums.
Severance Pay. Eligible for 3 months of monthly base salary if terminated
without cause or non-renewal within first year of employment; and 6 months of
monthly base salary if terminated without cause or non-renewal after first
anniversary of employment, subject to terms and conditions of this Agreement.
Please refer to Paragraph 4, “Termination Without Cause or Nonrenewal.
Covered Parking — 1 covered parking spot at current Plano facility.

 

 



--------------------------------------------------------------------------------



 



Executive Disability Plan. The Executive is eligible to apply through the
Company for a voluntary, individual Executive Disability Plan. If approved by
the carrier for coverage, the premiums will be paid for by the Executive.
Vacation and Leave. Executive shall be entitled to three (3) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Cell Phone & Computer. Executive will be furnished with a laptop and cell
phone/PDA for business purposes.
Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.
Initials:                     
                     
Exhibit B

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials:                     
                     
Exhibit C

 

 